TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00001-CV



     In re Russell Joseph, Individually and as Executor of the Estate of L.W. Stolz, Jr.,
                                          Deceased


                      ORIGINAL PROCEEDING FROM FAYETTE COUNTY



                                               ORDER

PER CURIAM

                 Relator Russell Joseph has filed a petition for writ of mandamus and a motion for

emergency relief seeking a stay of the trial court’s discovery order dated December 19, 2014. We

grant the motion for emergency relief and stay the trial court’s discovery order, pending further

orders of this Court.1 The real party in interest, Alason Connell, is requested to file a response to the

petition for writ of mandamus on or before January 12, 2015. The real party in interest may also

address, in either that response or a separate filing, the advisability of our continuing the temporary

relief pending our final disposition of the merits.

                 It is ordered on January 5, 2015.



Before Chief Justice Rose, Justices Pemberton and Field




        1
            See Tex. R. App. P. 52.8, 52.10.